Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Claim Objection
Claim 2 is objected to because of the following informalities: “shielding element shielding element” on line 3 of the claim should be replaced with - -shielding element- -.  Appropriate correction is required.

Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-2004/0225213-A1) in view of King (US-6,288,545-B1).

Claim No
Claim feature
Prior art
Wang (US-6,506,972-B1)
King (US-6,288,545-B1)

1
A magnetic resonance imaging device, comprising: 

Wang discloses a magnetic resonance imaging device (“MRI system”, see throughout Wang), comprising, 

at least one magnetic shielding element; 

at least one magnetic shielding element (see abstract where Wang mentions a magnetic shield comprised of nanomagnetic material 24); 


at least one electrical component; and 

at least one electrical component (14, 16); and 


a coil arrangement including at least two coil rings arranged offset along a longitudinal direction of a patient receptacle, the coil arrangement being embodied to form a magnetic field in an inner volume partially surrounded by the at least two coil rings and at least partially surrounding the patient receptacle; 

Wang discloses an MRI system with a “primary magnet”; however, Wang lacks details the claim feature i.e. coil arrangement with all the expressed details.
Wang concentrates on the structure of the magnetic shield and skips well-known details of the magnet structure of MRI system. 


wherein the at least one magnetic shielding element and the at least one electrical component are arranged outside of the inner volume, in a longitudinal direction centrally between the at least two coil rings; and 

Wang discloses, wherein the at least one magnetic shielding element (magnetic shield comprised of nanomagnetic material 24) and the at least one electrical component (14, 16) are arranged outside of the inner volume, in a longitudinal direction centrally between the at least two coil rings (the endoscope will be within a patient who is positioned in the bore of the MRI apparatus); and 


wherein the at least one electrical component is configured to be shielded by the at least one magnetic shielding element, from a magnetic field outside of the inner volume.

Wang discloses wherein the at least one electrical component (14, 16) is configured to be shielded by the at least one magnetic shielding element magnetic shield comprised of nanomagnetic material 24), from a magnetic field outside of the inner volume.

As indicated above Wang lacks the details of the claimed coil arrangement because Wang’s invention mainly is about the magnetic shield and it skips details of the coil arrangement of the MRI system. Even though Wang lacks the details of the claimed coil arrangement such arrangement can be considered very common/typical in the pertinent art. 
For example, King discloses an MRI system 10, like that of Wang, comprising a coil arrangement (cf. Fig. 1) including at least two coil rings (28) arranged offset along a longitudinal direction of a patient receptacle, the coil arrangement being embodied to form a magnetic field in an inner volume (the volume that contains items 28, 30, 32, 34 etc.) partially surrounded by the at least two coil rings (28) and at least partially surrounding the patient receptacle (22). 

Since, Wang skips some pertinent details of the MRI system, it would have been obvious to a person having ordinary skill in the art as of the filing date of the instant claim to modify Wang and include the missing necessary details found in King and arrive at the instant invention claimed.

2
The magnetic resonance imaging device of claim 1, wherein the at least one magnetic shielding element at least partially surrounds a shielding volume, configured to be shielded by the at least one magnetic shielding element shielding element, and wherein the at least one electrical component is arranged in the shielding volume.

Proposed Wang and King combination discloses a magnetic resonance imaging device of claim 1 and Wang further discloses a shielding volume as claimed, cf. Figs. throughout Wang. Claim 2 is met by wang in view of King.
7
The magnetic resonance imaging device of claim 1, wherein the at least one magnetic shielding element is relatively longer in the peripheral direction of the at least two coil rings or is relatively longer tangentially to the peripheral direction of the at least two coil rings, than in at least one of the longitudinal direction and a radial direction of the at least two coil rings.

Wang in view of King meets claim 7 because primary reference Wang discloses an endoscope which is a long flexible tube and has a length as claimed.
8
The magnetic resonance imaging device of claim 1, wherein the at least one magnetic shielding element is at least partially comprised of iron.

Wang in view of King meets claim 8 because primary reference Wang discloses the nanomagnetic material may contain iron as claimed, see throughout Wang.

13
The magnetic resonance imaging device of claim 2, wherein the at least one magnetic shielding element is relatively longer in the peripheral direction of the at least one coil ring or is relatively longer tangentially to the peripheral direction of the at least two coil rings, than in at least one of the longitudinal direction and a radial direction of the at least two coil rings.

Wang in view of King meets claim 13 because primary reference Wang discloses an endoscope which is a long flexible tube and has a length as claimed. Claim 13 is met by wang in view of King.
14
The magnetic resonance imaging device of claim 2, wherein the at least one magnetic shielding element is at least partially comprised of iron.
Wang in view of King meets claim 14 because primary reference Wang discloses the nanomagnetic material may contain iron as claimed, see throughout Wang.
Claim 14 is met by wang in view of King.





Allowable Subject Matter
Claims 3-6, 9-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852